Citation Nr: 0501747	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  04-00 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been presented to 
reopen the veteran's claim for entitlement to service 
connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1942 to February 
1948, and from February 1950 to April 1964.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California.

During the course of the current appeal, the RO granted 
service connection for degenerative disc disease of the 
lumbar spine, with osteoarthritis and assigned a 40 percent 
evaluation; granted service connection for degenerative disc 
disease of the cervical spine with osteoarthritis and 
assigned a 30 percent evaluation; granted a total rating 
based on individual unemployability due to service-connected 
disabilities (TDIU); and granted entitlement to Chapter 35 
benefits.  These issues are no longer part of the current 
appeal.

Service connection is also in effect for right shoulder 
myositis with degenerative changes, traumatic, rated as 20 
percent disabling; asbestosis, rated as 10 percent disabling; 
status post left popliteal space varicose vein ligation, 
rated as 10 percent disabling; varicose veins of the right 
lower extremity, rated as 10 percent disabling; 
hemorrhoidectomy and excision of in ano fissure, and status 
post trunk lipoma with residual scar, each rated as 
noncompensably disabling.

During the course of the current appeal the veteran withdrew 
the issue of entitlement to service connection for a 
psychiatric disorder characterized as post-traumatic stress 
disorder (PTSD).

In 1977, the RO denied the veteran's claim for service 
connection for a heart disorder on the primary basis that 
such a disorder was not present.  In the absence of a timely 
appeal, that decision became final.

With regard to the issue remaining on appeal, the Board notes 
that, in accordance with the United States Court of Appeals 
for Veterans Claims (the Court) ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim. See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Therefore, regardless of the RO's action or whether the RO 
based its determination on that issue, the Board must 
initially address the question of whether "new and material" 
evidence has been presented sufficient to reopen the claim of 
service connection.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2004).

The veteran provided testimony at the RO before a Veterans 
Law Judge, via videoconferencing, in December 2004; a 
transcript is of record.

On January 11, 2005, the veteran's motion to advance the case 
on the docket pursuant to 38 C.F.R. § 20.900(c) was granted 
by the Board.



FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for a heart disorder in 1977 on the basis that no cardiac 
disorder was then diagnosed; a timely appeal was not filed.

2.  Additional evidence which has been submitted since the 
final 1977 RO denial of the reopening of the veteran's claim 
of service connection for a heart disability, bears directly 
and substantially on the specific matter and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  Evidence of record and resolution of doubt establish that 
a heart disability, variously described, was aggravated in 
and as a result of service. 


CONCLUSIONS OF LAW

1.  The additional evidence presented since the 1977 RO 
decision is new and material, and the claim for service 
connection for a heart disability has been reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2003); 38 C.F.R. § 
3.156 (2004).

2.  A heart disability is the result of in-service 
aggravation.  38 U.S.C.A. §§ 101(24), 1110, 1153, 5103, 5107 
(West 1991 & Supp. 2003); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Service Connection, New and Material
Criteria

When a veteran seeks to reopen a final decision, the VA must 
determine whether new and material evidence has been received 
under 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  "New and 
material evidence" means evidence not previously submitted to 
the agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156.

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Fossie v. 
West, 12 Vet. App. 1 (1998).  Some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
and is, therefore, new and material.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  If no new and material 
evidence is presented to reopen the claim, the prior denial 
remains final.  See 38 U.S.C.A. § 7105.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Pertinent Factual Background and Analysis

At the time of the 1977 RO decision, of record were some 
service records and evaluations after service in which he had 
clinical symptoms but was not diagnosed as having a specific 
heart disorder.  

In post-1977 evidence, additional records have been received 
as well as medical evaluations and opinions from 
cardiovascular experts and care-givers relating to the 
presence and nature of the veteran's various heart disorders.  

When the veteran seeks to reopen a final decision based on 
new and material evidence, the first step is to determine 
whether new and material evidence has been received under 38 
C.F.R. § 3.156(a).  Secondly, if new and material evidence 
has been presented, then immediately upon reopening the 
veteran's claim, the VA must determine whether the duty to 
assist the veteran with the development of evidence and 
notify him of the evidence required to substantiate his claim 
has been met.  Third, if the duty to assist and notify has 
been satisfied, then the merits of the claim may be 
evaluated.

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156.

In this case, the additional information concerning the 
veteran's heart problems is clearly new.  And because it goes 
directly to the essential element of the claim, it is clearly 
so significant that it must be considered.  

In addition, recent regulatory changes and judicial mandates 
have changed the climate in which such a case is to be 
addressed as well as the obligations on the part of all 
involved parties to obtain the best available evidence.

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  The 
private physician's opinion clearly qualifies in that regard.

Thus, without entering any discussion of substantive veracity 
as may relate to the merits of the case on this issue, the 
recent evidence is presumed to be credible for purposes of 
reopening the claim.  New and material evidence having been 
submitted, the claim is reopened.  

Accordingly, the Board would note that it becomes 
unnecessary, as a result of the aforecited reopening of the 
claim, to herein delve into the issue of applicability of the 
noted new regulations relating to basic criteria for 
entitlement to service connection for such disorders.  
However, those regulatory revisions assume renewed 
importance, and must be addressed in the readjudication of 
the overall issue of service connection.




Service Connection
Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder, is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence. Determinations as to service connection will be 
based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See 38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2004). This regulation 
has been interpreted by the Court to allow service connection 
for a disorder which is caused by a service-connected 
disorder, or for the degree of additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1132, 1137; 38 
C.F.R. § 3.304 (2004).

Under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306 (2003), a preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a finding that the increase in disability is due to the 
natural progress of the disease.  The regulation further 
provides that aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  However, temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition as contrasted to symptoms, is 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), 
citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

A pre-existing injury or disease will be considered to be 
aggravated by service when there is an increase in disability 
during service, unless there is a specific finding that the 
increase was due to the natural progress of the disease.  38 
C.F.R. § 3.306(a) (2004).  If a disability is found to have 
preexisted service, then service connection may be predicated 
only upon a finding of aggravation during service. Paulson v. 
Brown, 7 Vet. App. 466, 468 (1995).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (2004); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).

Notwithstanding the foregoing, congenital or developmental 
defects such as personality disorders are not diseases or 
injuries for the purposes of service connection.  38 C.F.R. § 
3.303(c), 4.9 (2004); see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996). 

However, see VAOPGCPREC 82-90 (July 18, 1990) (in which the 
VA Office of General Counsel held that service connection may 
be granted for a congenital disorder on the basis of in-
service aggravation).  See VAOPGCPREC 82- 90, 55 Fed. Reg. 
45,711 (1990) [a reissue of General Counsel opinion 01-85 
(March 5, 1985)] which in essence held that a disease 
considered by medical authorities to be of congenital, 
familial (or hereditary) origin by its very nature preexist 
claimants' military service.  The opinion went on to hold, 
however, that service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition.  See also Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 
514- 15 (1993).

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
The presumption of sound condition attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b); Verdon v. Brown, 8 Vet. App. 529 
(1996).  Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 
3.304(b).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  

A layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); however, a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  

With respect to medical opinions, in general, an opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  The 
Board is not bound to accept medical opinions which are based 
on a history supplied by the veteran, where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond 
v. Brown, 6 Vet. App. 69 (1993).

A speculative relationship is not enough to support a claim.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  See also Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  Although the foregoing 
cases involved assessing the matter of whether medical 
opinions rendered claims "well-grounded" (a legal principle 
which was eliminated by the VCAA) the principles discussed in 
such cases are nevertheless applicable when weighing evidence 
and deciding a claim on the merits.

In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.  As fact 
finder, the Board is required to weigh and analyze all the 
evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

In determining that the veteran's claim is reopened, the 
credibility of the evidence has been presumed and the 
probative value of the evidence has not been weighed. 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's disorders are related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran may provide lay evidence, including his own lay 
statements and those of other acquaintances.  However, these 
lay individuals do not possess the requisite medical 
expertise, credentials, or training to render a medical 
diagnosis or a competent opinion as to causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1998), aff'd, Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, op. cit. at 495 
(1992).

The Board has an obligation to seek additional medical 
evidence.  See 38 U.S.C.A. § 7109(a) (West 1991); 38 C.F.R. § 
20.901(a) (2004); see also Colvin v. Derwinski, op. cit. at 
175 (1991) ("If the medical evidence of record is 
insufficient, or, in the opinion of the [Board], of doubtful 
weight or credibility, the [Board] is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or [quoting] recognized 
treatises").

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.

It is incumbent upon the Board to weigh doctors' opinions so 
as to determine their relative weight, and the Board may 
favor the opinion of one competent medical expert over that 
of another so long as an adequate statement of reasons and 
bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, op. cit.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.


Factual Background

The veteran had active service from March 1942 to February 
1948, and from February 1950 to April 1964.

Service records are in the file for comparison purposes.  No 
specific cardiac disorder was diagnosed therein.

Extensive post-service clinical records and evaluations are 
also in the file.

Several statements are of record from JW, M.D., including one 
letter dated in March 1984, to the effect that he had treated 
the veteran since May 1964 [the month after separation from 
service].  The 1984 letter stated that the veteran had been 
diagnosed with heart disease, vascular circulatory disease 
with irregular heart rate, in May 1964. The physician stated 
that he had reviewed all of the veteran's service records, 
and found that, specifically, the veteran's service medical 
records including a report of an electrocardiogram (ECG), 
dated in September 1962, which clearly showed heart disease 
including abnormal heart rate. 

A later letter from Dr. W, dated in 1984, noted that the 
veteran had been hospitalized on a number of occasions 
including in 1972 for hypertensive cardiovascular disease, 
angina pectoris.  He had been seen by other physicians 
thereafter for chest pain of a severe nature and 
hypertension.  ECGs confirmed heart irregularities, angina 
with nausea, weakness and hypertension.  He was seen in 1975 
for severe hypertension, cardiovascular instability and 
angina.  It was thought that he had had a myocardial 
infarction in 1975 while at work.  Since then he had 
continued to be treated for a number of heart problems 
including a Stokes Adams attack in 1978.  Based on numerous 
specialized tests, the pertinent diagnoses were 
cardiomyopathy; myocardial bridging; severe hypertension; 
left ventricular hypertrophy; angina pectoris; cardiovascular 
and cerebrovascular instability; plaquing in the large right 
coronary artery system and thickening of the left pulmonary 
artery, etc.

According to a statement from SLF, M.D., the veteran had been 
referred to him by Dr. W for cardiovascular treatment.  His 
initial symptoms were felt to be consistent with myocardial 
ischemia.  He described the veteran's symptoms as well as the 
findings on various tests, and referred to an article which 
had been written by him in 1979 when he was at Harvard 
relating to myocardial bridging.  He described the anomaly 
and indicated that more than sedentary efforts would 
exacerbate the problems.

Numerous additional statements are in the file from Dr. F who 
is a cardiac specialist and Board certified in that 
specialty.  In a July 2000 statement, he specifically opined 
that 

(the veteran) was born with a condition 
known as myocardial bridging.  However, 
he had developed coronary artery disease 
during his service in the military, and 
has worsened since his discharge.  He 
also suffered from cardiac arrhythmia and 
angina while in the service which 
resulted from his combined myocardial 
bridging and coronary artery disease.  He 
is totally disabled.  [emphasis added]

A subsequent letter from Dr. F, dated in November 2002, was 
to the effect that

(the veteran) is under my medical care.  
He has a condition of Myocardial 
Bridging.  This condition began early in 
life and has progressed over the years.  
Due to the stress of military service he 
developed worsening of his condition plus 
he developed severe atherosclerosis and a 
subsequent myocardial infarction 
involving the area of myocardial 
bridging.  [emphasis added]

The veteran testified at a hearing held in December 2004, of 
which a transcript is of record.


Analysis

From the outset, the Board would note that this is a somewhat 
unusual case since the basic disability from which the 
veteran has long suffered is one in which not a great deal 
was known until the late 1970's.  Nonetheless, with the 
benefit of the assessments of his ongoing physicians of some 
more than 4 decades, one or more of whom happened to be 
experts in the particular anomaly, the Board now has an 
entirely satisfactory evidentiary and analytical basis for 
resolving this issue at present in a satisfactory manner.

It is accurate to say that usually, congenital or development 
disorders are not subject to service connation.  But there 
are exceptions, and this is unequivocally one of them.  The 
criteria for aggravation of pre-existing developmental 
anomalies are set forth above.

And while the veteran may well have had what is now described 
as myocardial bridging from birth, or certainly early in life 
and prior to service, he had no symptoms thereof prior to 
service.  His service extended from 1941 to April 1964, with 
a brief break from 1948 to 1950.  He was treated for 
significant heart disease with symptoms in the month he left 
service.  The nature of the anomaly is such that exercise and 
overuse, as the veteran experienced in service, and 
specifically as he quite credibly described at the hearing, 
may serve to exacerbate and aggravate the underlying 
condition.  

There is certainly adequate reason to conclude that the 
circumstances of his extensive period of service, which did 
not conclude until 1964, served to aggravate the preexisting 
problem.  He had no symptoms prior to service, yet the month 
after separation, a cardiac specialist found that he had 
frank heart damage.  It is also persuasive that when the 
medical specialist reviewed his service records with the 
benefit of hindsight, an ECG confirmed the changes, and this 
had been while the veteran was still in service some 2 years 
before.  

Since then, the veteran had developed additional cardiac 
symptoms and is now rather severely disabled as a result.  
Not only is there excellent ongoing clinical reference from 
1964 to present, but associated therewith is expert analyses 
by care-givers who specialize in cardiac problems.  In one 
case, the cardiac expert had researched and written on the 
little-known basic congenital problem in late 1979.  The 
veteran has indicated that he was told by that and other 
physicians that the nature of the disorder was not well known 
prior to that time, and that the 1979 paper was one of the 
first to describe it fully.  This appears to be entirely 
credible and consistent with the statements by the physicians 
themselves.  And more importantly, these opinions are quiet 
persuasive.  

Moreover, the Board also finds that the veteran's testimony 
as to those specifics which he can address, i.e., of a 
nonmedical nature, was quite credible and entirely consistent 
with the documented evidence and medical opinions.

The Board finds that there is a doubt raised which must be 
resolved in his favor, and that any pre-existing heart 
disorder was aggravated well beyond the natural progress of 
the disorder in and as a result of service.  Service 
connection is warranted for the veteran's current 
cardiovascular disabilities as being a result of service.


ORDER

New and material evidence has been submitted; the veteran's 
claim for entitlement to service connection for a heart 
disorder is reopened.

Service connection for chronic acquired heart disability, 
variously diagnosed, is granted. 



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


